        Case 2:19-cv-00250-ECM-SMD Document 11 Filed 07/20/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TARVIS JACKSON,                                 )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           ) CIVIL ACT. NO. 2:19-cv-250-ECM
                                                )            (WO)
DEP’T OF HUMAN RESOURCES,                       )
Child Support Enforcement Div., et al.,         )
                                                )
           Defendants.                          )

                         MEMORANDUM OPINION and ORDER

         On June 16, 2020, the Magistrate Judge entered a Recommendation (doc. 10) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

         ORDERED that the Recommendation of the Magistrate Judge is ADOPTED and

this case is DISMISSED.

        A separate Final Judgment will be entered.

        Done this 20th day of July, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
